Exhibit 10.1

CONVERTIBLE SECURED NOTE AND WARRANT PURCHASE AGREEMENT
 
This CONVERTIBLE SECURED NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”)
is entered into as of June 17, 2013, by and among Rockdale Resources
Corporation, a Colorado corporation (the “Company”), and Rick Wilber (the
“Investor”).
 
BACKGROUND
 
The Company desires to issue and sell to the Investor and the Investor desires
to purchase from the Company a convertible secured promissory note in
substantially the form attached to this Agreement as Exhibit A (the “Note”),
which shall be convertible into common stock of the Company, par value $0.001
per share (“Common Stock”), on the terms and subject to the conditions stated
therein, and a warrant, in substantially the form attached to this Agreement as
Exhibit B (the “Warrant”) to purchase Common Stock on the terms and subject to
the conditions stated therein.  The Note, the Warrant, and the Common Stock
issuable upon conversion or exercise thereof are collectively referred to herein
as the “Securities.”  This Agreement, the Note, the Warrant, and the Deed of
Trust (as defined herein) are collectively referred to herein as the
“Transaction Documents.”
 
OPERATIVE TERMS
 
The parties to this Agreement agree as follows:
 
1. Purchase and Sale of Securities.
 
(a) Purchase and Sale of Securities.  Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Investor shall purchase and
the Company shall sell and issue to the Investor, for an aggregate purchase
price of $350,000.00, (i) the Note in the original principal amount of
$350,000.00, and (ii) the Warrant to purchase 1,000,000 shares of Common
Stock.  The indebtedness evidenced by the Note shall be secured by certain of
the Company’s assets in accordance with the provisions of a deed of trust to be
entered into by and between the Company and the Investor in substantially the
form attached to this Agreement as Exhibit C (the “Deed of Trust”).
 
(b) Closing.  The purchase and sale of the Note and Warrant shall take place
remotely via the exchange of documents and signatures, at Austin, TX, on June
17, 2013, or at such other time and place as the Company and the Investor
mutually agree, orally or in writing (the “Closing”).
 
(c) Delivery.  At the Closing, the Company shall deliver to the Investor the
Note and the Warrant against payment of the principal amount of the Note by the
Investor by wire transfer of immediately available funds.
 
2. Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Investor as of the Closing that:
 
(a) Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Colorado and has all requisite corporate power and authority to own,
lease and operate the assets used in its business, to carry on its business as
now conducted, to enter into this Agreement and the other Transaction Documents,
to issue and sell the Note and Warrant and to perform its other obligations
hereunder and thereunder.  The Company is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its business or properties.
 
(b) Authorization.  All corporate action (including all action required of its
Board of Directors, officers and stockholders) necessary for the authorization,
execution and delivery of this Agreement and the other Transaction Documents and
the performance of all obligations of the Company hereunder and thereunder and
its consummation of the transactions contemplated hereby and thereby has been
taken or will be taken prior to the Closing. Each of the Transaction Documents,
when executed and delivered by the Company, constitutes or will constitute (when
executed and delivered) valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and any other laws of general application
affecting enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of a specific performance, injunctive relief, or
other equitable remedies.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Offering.  Subject to the accuracy of the Investor’s representations set
forth in Section 3 hereof,  the offer, sale, and issuance of the Securities as
contemplated by this Agreement are exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and applicable
state securities laws.
 
3. Representations and Warranties of the Investor.  The Investor hereby
represents and warrants to the Company as of the Closing that:
 
(a) Authorization.  The Investor has full power and authority to enter into this
Agreement.  Each of the Transaction Documents, when executed and delivered by
the Investor, constitutes or will constitute (when executed and delivered) valid
and legally binding obligations of the Investor, enforceable against the
Investor in accordance with their respective terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.
 
(b) Purchase Entirely for Own Account.  The Securities to be acquired by the
Investor will be acquired for investment for the Investor’s own account, not as
a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and the Investor has no present intention of selling, granting any
participation in, or otherwise distributing any Securities.
 
(c) Restricted Securities.  The Investor understands that the Securities have
not been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Investor’s representations as expressed herein.  The
Investor understands that the Securities are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Investor must hold the Securities indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.  The Investor acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Securities, and on requirements relating to the Company
which are outside of the Investor’s control.
 
(d) Legends.  The Investor understands that the Securities, and any securities
issued in respect thereof or exchange therefor, may bear legends substantially
as set forth in clause (i) below and such other legends as are described in
clause (ii) below.
 
(i) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND REGISTRATION OR
QUALIFICATION UNDER ANY APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
AND QUALIFICATION ARE NOT REQUIRED PURSUANT TO AN EXEMPTION UNDER SUCH ACT AND
SECURITIES LAWS.”
 
(ii) Such legends as may be authorized or required by any agreements pursuant to
which Securities (other than the Note and Warrant) are issued and sold.
 
 
2

--------------------------------------------------------------------------------

 
 
(e) Accredited Investor; Investment Matters.  The Investor is an accredited
investor as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act.  The Investor has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Securities, and is capable of bearing the
economic risks of such investment, including a complete loss of its investment
in the Securities acquired by it hereunder.  The Investor has been given the
opportunity to ask questions of, and receive answers from, the Company regarding
the Company, the terms and conditions of the Securities and related matters, and
has been furnished with the information it deems necessary or desirable to
evaluate the merits and risks of its acquisition of the Securities.
 
(f) Nationality; Residence.  The Investor is a citizen of the United States of
America and a resident of the State of Florida.
 
(g) General Solicitation.  The Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
4. Securities Law Transfer Restrictions. The Investor shall not sell, assign,
pledge, transfer or otherwise dispose of or encumber any of the Securities being
purchased by it hereunder, except (i) pursuant to an effective registration
statement under the Securities Act, or (ii) pursuant to an available exemption
from registration under the Securities Act and applicable state securities laws
and, if requested by the Company, upon delivery by the Investor of an opinion of
counsel satisfactory to the Company to the effect that the proposed transfer is
exempt from registration under the Securities Act and applicable state
securities laws.  The Investor acknowledges and agrees that the Company is
neither obligated, nor has the present intention, to register the Securities for
resale pursuant to a registration statement filed with the Commission.  Further,
the Company is not obligated to take any action for the specific purpose of
enabling the Investor to sell the Securities without registration under the
Securities Act in reliance on the exemptions provide by Rule 144.  Any transfer
or purported transfer of the Securities in violation of this Agreement shall be
voidable by the Company.  The Company shall not register any transfer of the
Securities in violation of this Agreement.  The Company may, and may instruct
any transfer agent for the Company, to place such stop transfer orders as may be
required on the transfer books of the Company in order to ensure compliance with
the provisions of this Agreement.
 
5. Conditions of the Investor’s Obligations at Closing.  The obligations of the
Investor at the Closing are subject to the fulfillment, on or before the
Closing, of each of the following conditions, unless otherwise waived by the
Investor:
 
(a) Representations and Warranties.  The representations and warranties of the
Company contained in Section 2 shall be true and correct, in all material
respects, as of the Closing.
 
(b) Legal Requirements.
 
(i) All authorizations, approvals or permits, if any, of any governmental
authority or regulatory body of the United States or of any state that are
required to be obtained prior to the Closing in connection with the lawful
issuance and sale of the Securities pursuant to this Agreement shall be obtained
and effective as of the Closing.
 
(ii) Additionally, the sale and issuance by the Company, and the purchase by the
Investor, of the Note and Warrant shall otherwise be legally permitted by all
laws and regulations to which the Investor and the Company are subject.
 
(c) Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in form and substance to the Investor.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Note and Warrant.  The Company shall have executed and delivered to the
Investor the Note and the Warrant.
 
(e) Deed of Trust.  The Company shall have executed and delivered to the
Investor the Deed of Trust.
 
6. Conditions of the Company’s Obligations at Closing.  The obligations of the
Company at Closing are subject to the fulfillment, on or before the Closing, of
each of the following conditions, unless otherwise waived by the Company:
 
(a) Representations and Warranties.  The representations and warranties of the
Investor contained in Section 3 shall be true and correct, in all material
respects, as of the Closing.
 
(b) Legal Requirements.
 
(i) All authorizations, approvals or permits, if any, of any governmental
authority or regulatory body of the United States or of any state that are
required to be obtained prior to the Closing in connection with the lawful
issuance and sale of the Securities pursuant to this Agreement shall be obtained
and effective as of the Closing.
 
(ii) Additionally, the sale and issuance by the Company, and the purchase by the
Investor, of the Note and Warrant shall otherwise be legally permitted by all
laws and regulations to which the Investor and the Company are subject.
 
(c) Purchase Price.  The Investor shall have delivered to the Company the
principal amount of the Note ($350,000.00).
 
7. Additional Provisions.
 
(a) Assignment; Parties in Interest.  This Agreement and the rights hereunder
are not assignable unless such assignment is consented to in writing by both the
Company and the Investor.  This Agreement and all the provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors or permitted assigns.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective permitted successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
(b) Governing Law; Venue.  This Agreement, and all related matters, whether in
contracts or tort, in law or in equity, or otherwise, shall be governed by the
laws of the State of Texas, without regard to choice of law or conflict of law
principles that direct the application of the laws of a different state.  All
disputes and controversies arising out of or in connection with this Agreement
shall be resolved exclusively by the state and federal courts located in Travis
County, Texas, and each party hereto agrees to submit to the jurisdiction of
said courts and agrees that venue shall lie exclusively with such courts.
 
(c) Counterparts; Signatures.  This Agreement may be executed in one or more
counterpart signature pages, each of which will be deemed to be an original copy
of this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement, which shall be binding upon all of the
parties hereto notwithstanding the fact that all parties are not signatory to
the same counterpart.  The exchange of copies of this Agreement and of signature
pages by facsimile transmission, by electronic mail in pdf form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing an original signature.
 
 
4

--------------------------------------------------------------------------------

 
 
(d) Interpretation.  When a reference is made to a Section or Exhibit, such
reference shall be to a Section or Exhibit of or to this Agreement unless
otherwise indicated.  Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” Unless the context requires otherwise, words using the
singular or plural number also include the plural or singular number,
respectively, and the use of any gender herein shall be deemed to include the
other genders.  References to “dollars” or “$” are to U.S. dollars.  The terms
“hereof,” “herein,” “hereby,” “hereto” and derivative or similar words refer to
this entire Agreement.  This Agreement was prepared jointly by the parties
hereto and no rule that it be construed against the drafter will have any
application in its construction or interpretation.  The headings contained in
this Agreement are inserted for convenience only and shall not be considered in
interpreting or construing any of the provisions contained in this Agreement.
 
(e) Notices.  All notices, requests, demands and other communications under this
Agreement and the other Transaction Documents shall be in writing and shall be
deemed to have been duly given (i) if delivered personally or actually received,
as of the date received, (ii) if delivered by certified mail, return receipt
requested, seven (7) Business Days after being mailed, or (iii) if delivered by
a nationally recognized overnight delivery service, one (1) Business Day after
being deposited (with all fees prepaid) with such delivery service for next
Business Day delivery, to such party at its address set forth below (or such
other address as it may from time to time designate in writing to the other
parties hereto):
 
If to the Company, to:


Rockdale Resources Corporation
11044 Research Boulevard, Suite A-200
Austin, Texas 78759
Attn: Chief Executive Officer
Phone: (512) 795-2300
Fax: (512) 795-0777


with courtesy copies to (which shall not constitute notice):


Winstead PC
401 Congress Avenue, Suite 2100
Austin, Texas 78701
Attn: Alex R. Allemann
Phone: (512) 370-2804
Fax: (512) 370-2850


If to the Investor, to:
 
Rick Wilber
10360 Kestrel Street
Plantation, Florida 33324
Phone: (954) 465-6769
Fax: (954) 474-8115
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are required or permitted to be closed in Austin, Texas.
 
(f) Finder’s Fee.  Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction.  The Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s fee (and the costs and expenses of defending against such liability or
asserted liability) for which the Investor is responsible.  The Company agrees
to indemnify and hold harmless the Investor from any liability for any
commission or compensation in the nature of a finder’s fee (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.
 
 
5

--------------------------------------------------------------------------------

 
 
(g) Amendments and Waivers.  Any term of this Agreement may be amended or waived
only with the written consent of the Company and the Investor.  Any amendment or
waiver effected in accordance with this Section 7(g) shall be binding upon the
Investor, each transferee of the Securities, and each future holder of all such
Securities, regardless of whether he, she or it has given its written consent.
 
(h) Severability.  If any provision of this Agreement or the application of any
such provision to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof or such provision to any other person or circumstance or in any other
jurisdiction.
 
(i) Entire Agreement.  This Agreement (including the exhibits and schedules
hereto) and the other Transaction Documents constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings between the parties with
respect to such subject matter.
 
(j) WAIVER OF JURY TRIAL.  THE COMPANY AND THE INVESTOR EACH HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(Signature Page Follows)
 
 
6

--------------------------------------------------------------------------------

 
 
The parties hereto have executed this Convertible Secured Note and Warrant
Purchase Agreement as of the date first set forth above.
 
COMPANY:


ROCKDALE RESOURCES CORPORATION


By: /s/Marc Spezialy
Name: Marc Spezialy
Title: Chief Executive Officer

INVESTOR:


/s/Rick Wilber
Rick Wilber


 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF NOTE
 
 
 
 
 
8

--------------------------------------------------------------------------------

 


EXHIBIT B


FORM OF WARRANT
 
 
 
 
 
9

--------------------------------------------------------------------------------

 


EXHIBIT C


FORM OF DEED OF TRUST
 
 
 
 
 
10

--------------------------------------------------------------------------------

 